Exhibit 10.1

Tatum, LLC

Interim Executive Services Agreement

November 6, 2006

Mr. Abe Reichental, CEO
3D Systems Corporation
333 Three D Systems Circle
Rock Hill, SC 29730

Dear Mr. Reichental:

Tatum, LLC (“Tatum”) understands that 3D Systems Corporation (“the Company”)
desires to engage a partner of Tatum to serve as your special assistant with
respect to accounting and reporting matters.  This Interim Executive Services
Agreement sets forth the conditions under which such services will be provided.

Services; Fees

 

Tatum will make available to the Company Jerry Pribanic (the “Tatum Partner”).
 It is also understood that the Tatum Partner may be designated chief financial
officer of the Company at an appropriate point in the future, and in that case
he would agree to perform all of the responsibilities of that office.  The Tatum
Partner will become an employee and, if applicable, a duly elected or appointed
officer of the Company subject to the supervision and direction of the CEO of
the Company.  Tatum will have no control or supervision over the Tatum Partner.

The Company will pay the Tatum Partner directly a salary of $26,800 a month
(“Salary”).  The Company will pay the Tatum Partner a cash bonus of $7,200 per
month during the term of this agreement, with the goals that will warrant such
bonus to be agreed upon by Tatum and the Company by November 30, 2006.  The
bonus will be paid at the completion of the engagement based on the achievement
of such goals.

In addition, the Company will pay directly to Tatum a fee of $6,700 a month
(“Fees”) as partial compensation for resources provided.  The Company will pay
Tatum a cash bonus of $1,800 per month during the term of this agreement.  The
bonus will be paid at the same time and on the same basis as the bonus paid to
the Tatum Partner.

The Company will have no obligation to provide the Tatum Partner any health or
major medical benefits, stock or, except as provided above, bonus payments.  In
lieu of the Tatum Partner participating in the Company-sponsored employee
medical insurance benefit plan, the Tatum Partner will remain on his current
medical plan.

As an employee, the Tatum Partner will be eligible for any Company employee
retirement and/or 401(k) plan and for vacation and holidays consistent with the
Company’s policy as it applies to senior management, and, except as otherwise
provided by law, the Tatum Partner will be exempt from any delay periods
otherwise required for eligibility.

 


--------------------------------------------------------------------------------


Payments; Deposit

 

Payments to Tatum should be made by direct deposit through the Company’s
payroll, or by an automated clearing house (“ACH”) payment at the same time as
payments are made to the Employee.  If such payment method is not available and
payments are made by check, Tatum will issue invoices to the Company, and the
Company agrees to pay such invoices no later than ten (10) days after receipt of
invoices.

The Company will reimburse the Tatum Partner directly for out-of-pocket expenses
incurred by the Tatum Partner in providing services hereunder to the same extent
that the Company is responsible for such expenses of senior managers of the
Company and such expenses comply with and are approved in accordance with the
Company’s travel and entertainment expense policies as in effect from time to
time.

Company agrees to pay Tatum and to maintain a security deposit of $7,000 for the
Company’s future payment obligations to both Tatum and the Tatum Partner under
this agreement (the “Deposit”).  If the Company breaches this agreement and
fails to cure such breach as provided in this agreement, Tatum will be entitled
to apply the Deposit to its damages resulting from such breach.  Upon
termination or expiration of this agreement, Tatum will return to the Company
the balance of the Deposit remaining after application of any amounts to
unfulfilled payment obligations of the Company to Tatum or the Tatum Partner as
provided for in this agreement.

Converting Interim to Permanent

 

The Company will have the opportunity to make the Tatum Partner a permanent
member of Company management at any time during the term of this agreement by
entering into another form of Tatum agreement, the terms of which will be
negotiated at such time.

Hiring Tatum Partner Outside of Agreement

 

During the twelve (12)-month period following termination or expiration of this
agreement, other than in connection with another Tatum Agreement, the Company
will not employ the Tatum Partner, or engage the Tatum Partner as an independent
contractor, to render services of substantially the same nature as those to be
performed by the Tatum Partner as contemplated by this agreement.  The parties
recognize and agree that a breach by the Company of this provision would result
in the loss to Tatum of the Tatum Partner’s valuable expertise and revenue
potential and that such injury will be impossible or very difficult to
ascertain.  Therefore, in the event this provision is breached, Tatum will be
entitled to receive as its exclusive remedy for such breach liquidated damages
in an amount equal to forty-five percent (45%) of the Tatum Partner’s Annualized
Compensation (as defined below), which amount the parties agree (a) is
reasonably related and proportionate to the probable loss to Tatum in respect of
such breach and (b) is not intended, nor shall either of the parties assert
should be construed, as a penalty.  Solely in the event that the Company asserts
a defense of non-enforceability of such liquidated damages or a court of
competent jurisdiction determines that the foregoing liquidated damages
provision is unenforceable as a result of a claim by the Company, Tatum shall be
entitled to sue for any actual damages that it shall incur as a result of the
Company’s breach of the first sentence of this paragraph.  In the event of the
Company’s breach of such obligation, the amount of the foregoing liquidated
damages will be due and payable to Tatum upon written demand to the Company.
 For the purposes of this paragraph, “Annualized Compensation” will mean monthly
Salary (as defined above) multiplied by twelve (12), plus the maximum amount of
any bonus for which the Tatum Partner was eligible with respect to the then
current bonus year.

 

2


--------------------------------------------------------------------------------


Term & Termination

Effective upon thirty (30) days’ advance written notice, either party may
terminate this agreement, such termination to be effective on the date specified
in the notice, provided that such date is no earlier than thirty (30) days after
the date of delivery of the notice. Tatum will continue to render services and
will be paid during such notice period.

 

Tatum retains the right to terminate this agreement immediately if (1) the
Company is engaged in or asks the Tatum Partner to engage in or to ignore any
illegal or unethical activity, (2) the Tatum Partner dies or becomes disabled,
(3) the Tatum Partner ceases to be a partner of Tatum for any other reason, or
(4) upon written notice by Tatum of non-payment by the Company of amounts due
under this agreement. For purposes of this agreement, disability will be as
defined by the applicable policy of disability insurance or, in the absence of
such insurance, by Tatum’s management acting in good faith.

 

In the event that either party commits a breach of this agreement, other than
for reasons described in the above paragraph, and fails to cure the same within
seven (7) days following delivery by the non-breaching party of written notice
specifying the nature of the breach, the non-breaching party will have the right
to terminate this agreement immediately effective upon written notice of such
termination.

 

Insurance

 

In the event that the Tatum Partner is named an officer of the Company, the
Company will name Tatum or the Tatum Partner as additional named insureds under
the Company’s directors’ and officers’ insurance at no additional cost to the
Tatum Partner, and the Company will maintain such insurance at all times while
this agreement remains in effect.

 

Disclaimers, Limitations of Liability & Indemnity

 

Tatum assumes no responsibility or liability under this agreement other than to
render the services called for hereunder and will not be responsible for any
action taken by the Company in following or declining to follow any of Tatum’s
advice or recommendations. Tatum represents to the Company that Tatum has
conducted its standard screening and investigation procedures with respect to
the Tatum Partner becoming a partner in Tatum, and the results of the same were
satisfactory to Tatum. Tatum disclaims all other warranties, either express or
implied. Without limiting the foregoing, Tatum makes no representation or
warranty as to the accuracy or reliability of reports, projections, forecasts,
or any other information derived from use of Tatum’s resources, and Tatum will
not be liable for any claims of reliance on such reports, projections,
forecasts, or information. Tatum will not be liable for any non-compliance of
reports, projections, forecasts, or information or services with federal, state,
or local laws or regulations. Such reports, projections, forecasts, or
information or services are for the sole benefit of the Company and not any
unnamed third parties.

 

In the event that any partner of Tatum (including without limitation the Tatum
Partner to the extent not otherwise entitled in is or her capacity as an officer
of the Company) is subpoenaed or otherwise required to appear as a witness or
Tatum or such partner is required to provide evidence, in either case in
connection with any action, suit, or other proceeding initiated by a third party
or by the Company against a third party, then the Company shall reimburse Tatum
for the costs and expenses (including reasonable attorneys’ fees) actually
incurred by Tatum or such partner and provide Tatum with compensation at Tatum’s
customary rate for the time incurred; provided that, notwithstanding any other
provision of this Agreement, such reimbursements and

 

 

 

3


--------------------------------------------------------------------------------


compensation shall in all respects be subject to the provisions of
Section 145(e) of the Delaware General Corporation Law relating to the
advancement of expenses.

 

The Company agrees that, with respect to any claims the Company may assert
against Tatum in connection with this agreement or the relationship arising
hereunder, Tatum’s total liability will not exceed two (2) months of Fees.

 

As a condition for recovery of any liability, the Company must assert any claim
against Tatum within three (3) months after discovery or sixty (60) days after
the termination or expiration of this agreement, whichever is earlier.

 

Tatum will not be liable in any event for incidental, consequential, punitive,
or special damages, including without limitation, any interruption of business
or loss of business, profit, or goodwill.

 

Arbitration

 

If the parties are unable to resolve any dispute arising out of or in connection
with this agreement, either party may refer the dispute to binding arbitration
by a single arbitrator selected by the parties according to the rules of the
American Arbitration Association (“AAA”), and the decision of the arbitrator
will be final and binding on both parties. Such arbitration will be conducted by
the Atlanta, Georgia, office of the AAA. In the event that the parties fail to
agree on the selection of the arbitrator within thirty (30) days after either
party’s request for arbitration under this paragraph, the arbitrator will be
chosen by AAA. The arbitrator may in his discretion order documentary discovery
but shall not allow depositions without a showing of compelling need. The
arbitrator will render his decision within ninety (90) days after the call for
arbitration. The arbitrator will have no authority to award punitive damages.
Judgment on the award of the arbitrator may be entered in and enforced by any
court of competent jurisdiction. The arbitrator will have no authority to award
damages in excess or in contravention of this agreement and may not amend or
disregard any provision of this agreement, including this paragraph.
Notwithstanding the foregoing, either party may seek appropriate injunctive
relief from a court of competent jurisdiction, or either party may seek
injunctive relief in any court of competent jurisdiction.

 

Miscellaneous

 

Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this Resources Agreement, including
but not limited to attorney’s fees actually incurred.

 

The Company agree to allow Tatum to use the Company’s logo and name on Tatum’s
website and other marketing materials for the sole purpose of identifying the
Company as a client of Tatum. Tatum will not use the Company’s logo or name in
any press release or general circulation advertisement without the Company’s
prior written consent.

 

Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. This agreement binds
and benefits the respective successors of Tatum and the Company.

 

Neither party will be liable for any delay or failure perform this agreement
(other than with respect to payment obligations) to the extent such delay or
failure is a result of an act of God, war, earthquake, civil disobedience, court
order, labor dispute, or other cause beyond such party’s reasonable control.

 

 

4


--------------------------------------------------------------------------------


The provisions concerning payment of compensation and reimbursement of costs and
expenses, limitation of liability, directors’ and officers’ insurance, and
arbitration will survive the expiration or any termination of this agreement.

 

This agreement will be governed by and construed in all respects in accordance
with the laws of the State of Georgia, without giving effect to
conflicts-of-laws principles.

 

The terms of this agreement are severable and may not be amended except in
writing signed by the party to be bound. If any portion of this agreement is
found to be unenforceable, the rest of the agreement will be enforceable except
to the extent that the severed provision deprives either party of a substantial
benefit of its bargain.

 

Nothing in this agreement shall confer any rights upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns and the Tatum Partner.

 

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

 

Bank Lockbox Mailing Address for Deposit and Fees:

 

Tatum, LLC
P.O. Box 403291
Atlanta, GA 30384-3291

 

Electronic Payment Instructions for Deposit and Fees:

 

          Bank Name: Bank of America

 

 

          Branch: Atlanta

 

 

          Routing Number:

For ACH Payments: 061 000 052

 

 

          

For Wires: 026 0009 593

 

 

          Account Name: Tatum, LLC

 

 

          Account Number: 003 279 247 763

 

 

          Please reference 3D Systems Corporation in the body of the wire.

 

Please sign below and return a signed copy of this letter to indicate the
Company’s agreement with its terms and conditions.

 

We look forward to serving you.

 

5


--------------------------------------------------------------------------------


 

Sincerely yours,

 

 

 

 

 

TATUM, LLC

 

Acknowledged and agreed by:

 

 

 

/s/ E. Bishop Leatherbury

 

 

Signature

 

3D SYSTEMS CORPORATION

 

 

 

E. Bishop Leatherbury

 

/s/ Abe Reichental

Area Managing Partner for TATUM, LLC

 

Signature

 

 

 

 

 

Abe Reichental

 

 

CEO

 

 

 

 

 

November 3, 2006

 

 

(Date)

 

6


--------------------------------------------------------------------------------